Defendant appeals from a conviction and sentence for manufacturing intoxicating liquor for beverage purposes. He has made no appearance in this court. We have examined the record, and find no bill of exceptions in it, nor any assignment of errors, nor do we find any error patent on the face of the record. Under the circumstances, there is nothing to do but to affirm the judgment from which the appeal was taken, for —
"Where the transcript of appeal in a criminal case contains no bill of exception or assignment of error, and there is no error patent on its face, it presents nothing for this court to act on. * * *" State v. Sam, 134 La. 376, 64 So. 145. *Page 771 
See, also, State v. Bagley, 129 La. 926, 57 So. 271; State v. Haskell, 131 La. 465, 59 So. 904; State v. Hawthorn, 140 La. 49, 72 So. 805.
The conviction and sentence appealed from are therefore affirmed.